Citation Nr: 1816410	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to April 16, 2012, in excess of 60 percent from April 16, 2012 through February 23, 2017, and in excess of 80 percent beginning February 24, 2017, for residuals of bladder cancer with voiding dysfunction, chronic kidney disease, and hypertension (hereinafter "residuals of bladder cancer").  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the proceeding is associated with the claims file. 

In March 2014 and in June 2016, the Board remanded the issue on appeal to the RO for additional development.  After both remands, the RO increased the Veteran's evaluations for residuals of bladder cancer with voiding dysfunction, chronic kidney disease, and hypertension.  However, as the increase does not represent the maximum benefit allowed by law, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's bladder cancer remained in constant remission since his 1983 resection of bladder carcinoma.

2.  For the period beginning September 15, 2008, through September 16, 2014, the evidence of record shows the Veteran's residuals of bladder cancer manifested by constant albuminuria with some edema; the Veteran did not have persistent edema and albuminuria with BUN 40 to 80mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; the Veteran also has not required regular dialysis and his renal disability does not preclude more than sedentary activity.

3.  For the period beginning September 17, 2014, through February 23, 2017, the evidence of record shows the Veteran's residuals of bladder cancer manifested by persistent edema, albuminuria, and BUN has ranged from 40 to 46 mg%; the Veteran has not required regular dialysis and his renal disability does not preclude more than sedentary activity.

4.  Beginning February 24, 2017, the evidence of record shows the Veteran's residuals of bladder cancer manifested by persistent edema, albuminuria, and BUN 40 to 80mg%; the Veteran has not required regular dialysis and his renal disability does not preclude more than sedentary activity.   


CONCLUSIONS OF LAW

1.  From September 15, 2008, to September 16, 2014, the criteria for an evaluation of 60 percent, but no higher, for service-connected residuals of bladder cancer, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  From September 17, 2014, to February 23, 2017, the criteria for an evaluation of 80 percent, but no higher, for service-connected residuals of bladder cancer, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  Beginning February 24, 2017, the criteria for an initial evaluation in excess of 80 percent for service-connected residuals of bladder cancer have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

After the June 2016 remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

      Relevant Law

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 
38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Id.  

Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Id.  

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Id.  

Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Id.  

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable.  Id.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a. 

Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id.  

Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.  

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.  

A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id. 

A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id. 

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R. § 4.115a.

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  Id. 

A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id. 

      Pertinent Facts and Analysis  

The Veteran's residuals of bladder cancer have been rated under Diagnostic Code 7528.  Beginning September 15, 2008, through April 15, 2012, he was evaluated at 10 percent.  From April 16, 2012, through February 23, 2017, he was evaluated at 60 percent.  Beginning February 24, 2017, and thereafter, he was evaluated at 80 percent.  

In his May 2011 substantive appeal, the Veteran alleged unusually frequent voiding, large amounts of urine, and consistently high BUN levels as a basis for an increase in his disability evaluation.  Additionally, at the January 2012 hearing, the Veteran reported frequent urination.  He alleged that he urinates at least 20 times during daytime hours and that he visits the restroom 5 to 6 times in the evenings to urinate.

In considering the evidence of record, the Board finds that there has been no local recurrence or metastasis of the Veteran's bladder cancer.   See February 2017 VA examination (where the VA examiner found no recurrence after his 1983 bladder carcinoma resection).  As such, adjudication of the claim under the residuals of voiding dysfunction or renal dysfunction is appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Where, as here, the Veteran's renal dysfunction is most prominent and warranting of a minimum evaluation of 60 percent for the entire period at issue, which is the maximum allowance for any other residuals of bladder cancer, the Board focuses on the Veteran's renal dysfunction in discussing the claim.  

With respect to the period beginning September 15, 2008, through September 16, 2014, the Board finds that the Veteran had constant albuminuria with some edema.  

Post-service treatment records just months before the Veteran's September 2008 claim for benefits and through September 16, 2014, show the Veteran's metabolic panels constantly revealed levels of albumin in his blood, suggestive of albuminuria.  See Dorland's Illustrated Medical Dictionary at 46 (3g1st ed. 2007) (Albuminuria refers to the presence of albumin (a protein) in the urine.).  Additionally, treatment providers found edema upon examination.  See June 2012 and September 2014 treatment visits.  As constant albuminuria with some edema warrants a 60 percent evaluation for renal dysfunction, the Board finds that the Veteran's symptoms warrant a 60 percent evaluation for the period beginning September 15, 2008, through September 16, 2014.

An evaluation in excess of 60 percent is not supported by the evidence, however.  To warrant an evaluation of 80 percent, the Veteran's persistent edema and albuminuria additionally requires the presence of either BUN levels of 40 to 80mg%; creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  During this period, the Veteran's BUN levels ranged from 17 to 30mg%.  See post-service treatment records dated May 2008 through September 2014.  His creatinine levels ranged from 1.42 to 2.3mg%.  Id.  Additionally, the evidence did not indicate generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As such, the Board finds that the Veteran's symptoms did not warrant an 80 percent evaluation.  Moreover, the Veteran's symptoms did not warrant a 100 percent evaluation as discussed in greater detail below.

With respect to the period beginning September 17, 2014, the Board finds that the Veteran's symptoms were, and continue to be, most consistent with an 80 percent evaluation for renal dysfunction.  The Veteran's BUN levels jumped to 40mg% at a September 17, 2014, in a metabolic panel.  His BUN levels ranged from 40 to 46mg%, from September 17, 2014, and thereafter.  As with his previous metabolic panels, the Veteran continued to reveal albumin levels upon testing, consistent with albuminuria.  See also February 2017 VA examination (where the VA examiner determined the Veteran had persistent albuminuria).   Edema was additionally persistent, as evidence by post-service treatment records.  See e.g. November 2014 and November 2015 treatment records; see also February 2017 VA examination (where the examiner determined the Veteran had persistent edema).  Because the Veteran had persistent edema and albuminuria with BUN levels reaching the requisite level to warrant an 80 percent evaluation, the Board finds that the Veteran's residuals of bladder cancer warrant an 80 percent evaluation beginning September 17, 2014. 

The Board also finds that throughout the entire period at issue, the evidence of record did not indicate that the Veteran's symptoms required regular dialysis or precluded more than sedentary activity.  See April 2011 VA examination (where the VA examiner found that the Veteran has a history of renal dysfunction but did not require dialysis); February 2017 VA examination (where the VA examiner determined that the Veteran's chronic renal disease does not impact ability to work and does not require dialysis); see also January 2012 hearing (where the Veteran reported that his symptoms do not impede his ability to perform his job duties).  Thus, the Board finds that at no time during the period at issue did the Veteran's symptoms warrant a 100 percent evaluation.  

As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of bladder cancer warrant a 60 percent evaluation beginning September 15, 2008, through September 16, 2014, and an 80 percent evaluation beginning September 17, 2014, and thereafter.  



ORDER

An evaluation of 60 percent, but no higher, for service-connected residuals of bladder cancer for the period beginning September 15, 2008, to September 16, 2014, is granted, subject to the laws and regulations governing monetary benefits.

An evaluation of 80 percent, but no higher, for service-connected residuals of bladder cancer for the period beginning September 17, 2014, to February 23, 2017, is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an initial evaluation in excess of 80 percent for service-connected residuals of bladder cancer for the period beginning February 24, 2017, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


